Rule 1102. AmendmentsThese rules may be amended as provided in 28 U.S.C. § 2072. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1948; Apr. 30, 1991, eff. Dec. 1, 1991; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Rules—1991 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The  language of Rule 1102 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.